        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 1 of 11



 1 JOSEPH W. WATKINS, P.C.
     Joseph W. Watkins (SBN# 012403)
 2 1661 N. Swan, Suite 138
 3 Tucson, Arizona 85712
     Ph: (520) 882-9115
 4   Joewlaw2@gmail.com
     Attorney for Plaintiffs
 5
                                 UNITED STATES DISTRICT COURT
 6
 7                                     DISTRICT OF ARIZONA

 8 Charisse and Warren Lewis, husband      )
     and wife                              )           Case No. 3:19-CV-08345-JJT
 9                                         )
         Plaintiffs,                       )
10                                         )
                      v.                               COMPLAINT
11                                         )           (In Admiralty)
     Aramark Sports and Entertainment      )
12   Services, LLC. (“Aramark”) a Delaware )
     Corporation and The United States of )
13   America, a governmental entity,       )
                                           )
14         Defendant,                      )
15                                         )
                                           )
16   __________________________________

17          For their Complaint, Charisse and Warren Lewis (the “Lewis’s”), allege as follows:

18                                            JURISDICTION
19          1.     The Lewis’s are husband and wife and reside in Utah.
20
            2.     This is a personal injury claim brought on behalf of the Lewis’s which
21
     occurred upon the navigable waters of the United States of America, on Lake Powell, within
22
     the territory of the State of Arizona.
23
24          3.     Aramark Sports and Entertainment Services, LLC (“Aramark”), is a Delaware

25 limited liability company which, as part of its business, operates tour vessels and marina
26 services on Lake Powell and is the exclusive concessionaire for the National Park Service
27
     on Lake Powell. The M/V Desert Shadow (USCG #1045958), the vessel which caused the
28
     damages in this case has its home port in Page, Arizona.
        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 2 of 11



 1          4.       Defendant, United States of America (“USA”, has waived sovereign immunity
 2 by virtue of the Suits in Admiralty Act, 46 U.S.C. § 30901, et seq. Defendant, United States
 3
     of America, is hereinafter referred to as (“USA”).
 4
            5.       The USA, by and through the National Park Service, (“NPS”) and the United
 5
     States Coast Guard (“USCG”) maintain, control and oversees law enforcement issues on
 6
 7 Lake Powell.
 8           6.      The incident and personal injuries described below had the potential to

 9 disrupt maritime commerce.
10          7.       Based upon the foregoing, this Court has Admiralty subject matter jurisdiction
11
     over this Claim pursuant to 28 U.S.C. §1333 and Article III, Section 2 of the United States
12
     Constitution.
13
            8.       Venue is proper in this Court.
14
15                                    GENERAL ALLEGATIONS

16          9.       On or about September 27, 2019, the Lewis’s were boating with friends on
17 Lake Powell, Arizona, in the vicinity of Navajo Canyon.
18
            10.      A tour vessel, The M/V Desert Shadow, operated by Aramark was traveling
19
     in the opposite direction of the Lewis’s boat.
20
            11.      The M/V Desert Shadow, which displaces 64 tons empty, was rounding a
21
22 bend as it approached the Lewis’s boat traveling at a high and unsafe speed resulting in a
23 large wake in the channel area. The M/V Desert Shadow did not sound a horn or give any
24 other audible notification, as required by the USCG Inland Marine Navigational Rules, to
25 other boaters as it rounded the bend. The vessel, at speed, is shown below.
26
27
28


                                                      2
            Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 3 of 11



 1
 2
 3
 4
 5
 6
 7
 8            12.   Due to the confined Canyon, Larry Meador, the operator of the boat the

 9 Lewis’s were on, had no opportunity to avoid the wake.
10            13.   The wake produced by the Desert Shadow literally stopped the Meador
11
     boat in its tracks with witnesses stating the wake was large enough to lift the boat almost
12
     vertically. Charisse Lewis was a passenger in the boat sitting in the stern when the wake
13
     hit.
14
15            14.   Other members of the Meador/Lewis party were on jet skis following the

16 Meador boat up the Navajo channel on Lake Powell with all members of the party
17 operating their watercraft in a safe and reasonable manner.
18
              15.   The wake from the Desert Shadow, having abruptly stopped the forward
19
     motion of the Meador boat, passed under the boat and washed over and around the
20
     adjacent canyon wall literally washing one of the jet skis over the stern of the boat with the
21
22 jet ski striking Ms. Lewis directly in the head.
23            16.   Ms. Lewis suffered, to her head, neck, shoulders and back and sustained a

24 severe concussion/traumatic brain injury.
25            17.   Ms. Lewis has been in constant treatment for her injuries which affected not
26
     only her, but the family business owned and operated by Ms. Lewis and her husband
27
     Warren Lewis.
28


                                                   3
        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 4 of 11



 1          18.    Aramark has a long history of causing maritime casualties on Lake Powell
 2 similar to the incident alleged herein due to the negligent operation of its tour vessels
 3
     including multiple, severe accidents from at least 2006 throughout the fall of 2019 predating
 4
     the Lewis incident.
 5
            19.    A fatal accident occurred on Lake Powell in September 2006 caused, in part,
 6
 7 by the “careless operation” of an Aramark tour vessel while navigating the waters near the
 8 area where the subject incident occurred.
 9          20.    In a 2006 report drafted by Marine Consultant Augusto Villalon for the U.S.
10 Coast Guard, it was determined that the fatal incident occurred in part because of “A
11
     carless operation of a heavy tour vessel which creates a large wake in a narrow area of
12
     the channel” by Aramark. This report has been disclosed to Aramark and its management
13
     on multiple occasions preceding September 27, 2019.
14
15          21.    Recommendations made by the investigator for the Coast Guard specifically

16 included replacing Aramark’s current fleet of tour vessels with catamaran technology that
17 operate with “virtually no wake. USCG, “Tiger Team Report”, December 3, 2006.
18
            22.    In 2009, a report was prepared on behalf of the National Park Service titled
19
     Wake Injuries in Glen Canyon National Recreation Area: A More Extensive Evaluation and
20
     Detailed Potential Interventions to Manage Risk of Future Injuries (hereinafter, “NPS
21
22 Report”).
23          23.    The NPS Report evaluated information from July 2008 through July 2009.

24 The report noted that, during the sample period, there were 18 wake related injuries on
25 lower Lake Powell, 50% of which were attributed to tour vessel wakes. Aramark is the
26
     exclusive tour vessel concessionaire on Lake Powell.
27
            24.    Aramark was not only aware of the NPS Report, it actively refused to
28
     participate in the report process, restricting all interaction of Aramark employees from the

                                                  4
           Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 5 of 11



 1 NPS investigator. This report has been disclosed to Aramark and its management on
 2 multiple occasions preceding September 27, 2019.
 3
             25. Like the previous Coast Guard Report, the NPS Report specifically
 4
     recommended that ARAMARK “invest in newer vessels with alternative hull designs.
 5
     Different hull styles such as catamarans, hydrofoils and small-water plane-area twin-
 6
 7 hull (SWATH) boasts have much less resistance in the water and therefore create
 8 less wake.” NPS Report, dated September 21, 2009.
 9           26.   Aramark has consistently failed to file mandatory accident reports with the
10 United States Coast Guard with respect to accidents involving its fleet including the M/V
11
     Desert Shadow operating on Lake Powell.
12
             27.   Aramark has consistently failed to provide adequate training regarding wake
13
     safety to its crews and with respect to the USCG Inland Marine Navigational Rules.
14
15           28.   Aramark’s management is aware of, and has consented to, the on-going

16 negligent and dangerous operation of its tour vessels by Aramark employees, resulting in
17 large and dangerous wakes over a period of nearly two decades which have caused
18
     numerous physical injuries and property damage, as well. This behavior has been the
19
     subject of prior Federal Court litigation and has been addressed in multiple depositions of
20
     Aramark employees all of which pre-date the events alleged herein.
21
22           29.   The USA, through the NPS and USCG is charged with both law enforcement

23 on Lake Powell and with managing and renewing the Aramark tour boat concessions on
24 Lake Powell.
25           30. The USA and its employees have known of Aramark’s grossly negligent
26
     operation of its tour boat operations for years, yet still renew Aramark’s operating and
27
     license privileges on Lake Powell without any legitimate oversite.
28
     ///

                                                 5
        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 6 of 11



 1                                              COUNT I
                                             NEGLIGENCE
 2                                          (All Defendants)
 3
            31.    The Lewis’s re-allege and incorporate paragraphs 1 – 25 by reference herein,
 4
     as if fully alleged and further alleges:
 5
            32.    Aramark owed the Lewis’s the duty to exercise reasonable care under the
 6
 7 circumstances.
 8          33.    Aramark breached its duty by:

 9                 a.      Selecting a tour vessel designed in such a way as to produce a
10 significant wake when traversing channels;
11
                   b.      Continuing to use a tour vessel on Lake Powell designed in such a
12
     way as to produce a significant wake after two separate reports had been issued
13
     recommending the use of alternative designs that produce lesser wakes; and after the
14
15 same, exact issue has been litigated multiple times since 2015.
16                 c.      Operating the tour vessel at a rate of speed greater than was
17 reasonable and prudent under the conditions and/or with disregard to the actual and
18
     potential hazards, including the tour vessel’s wake,
19
                   d.      Failing to observe vessel traffic in the channel, failure to use a warning
20
     horn as mandated by law and failing to operate the tour vessel in such a manner as to not
21
22 produce a significant wake as to cause injury to people aboard nearby vessels; and,
23                 e.      Failing to maintain a proper look-out by sight and hearing as well as

24 by all available means appropriate in the prevailing circumstances and conditions so as to
25 make a full appraisal of the situation in order to avoid the risk of collision including the any
26
     risk of injury from the wake produced by the tour vessel.
27
                   f.      Failing to take any steps to disseminate accident information involving
28
            wake-related incidents to its crews and by failing to implement any risk management

                                                    6
        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 7 of 11



 1         protocol to address the numerous, repetitive accidents caused by its crews’ failure
 2         to adhere to fed.
 3
           34.    The USA owes a duty to Lake Powell users such as the Lewis’s to enforce
 4
     the existing laws pertaining to boat operations on Lake Powell.
 5
           35. Despite notice of on-going violations by Aramark in its tour operations on Lake
 6
 7 Powell, the USA through the NPS and USCG have consistently “looked the other way” and
 8 either failed or refused to cite Aramark and its crews with respect to Aramark’s repeated
 9 violations breaching its obligations to Lake Powell visitors like the Lewis’s and making the
10 Lake a far more dangerous place, contributing to accident causation with respect to
11
     members of the public, in this case, the Lewis family.
12
           36.    The above alleged negligence caused the Lewis’s to suffer the injuries and
13
     loss of consortium as alleged herein.
14
15                                       COUNT II
                               (NEGLIGENCE PER SE, STATE LAW)
16
           37     The Lewis’s re-allege and incorporate paragraphs 1–29 by reference herein,
17
     and further allege:
18
19         38.    Arizona Statutes, Title 5, Chapter 3, Boating and Water Sports, Article 5,

20   “Operation of Watercraft,” § 5-343, Speed restrictions; excessive wake,” provides that:

21                No person shall operate a watercraft in excess of the posted
                  limit or at a speed greater than is reasonable and prudent
22
                  under the conditions and having regard to the actual and
23                potential hazards then existing. In every event, speed shall be
                  so controlled as may be necessary to avoid colliding with any
24
                  person or other watercraft, swamping other watercraft or
25                otherwise endangering the lives or property of other persons.
26
           39.    This safety statute was enacted for the explicit purpose of establishing the
27
     duty of a vessel operator to avoid the risk of harm from the creation of a wake by vessels.
28


                                                  7
        Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 8 of 11



 1             40.   This statute applies to the operation of any vessel on Lake Powell and
 2 Aramark’s own internal operating guidelines mandate crew compliance with all state and
 3
     federal laws.
 4
               41.   The Lewis’s are members of the class for which this statute was enacted to
 5
     protect.
 6
 7             42.   Aramark violated this statute as it operated the tour vessel at a speed greater

 8 than is reasonable and prudent under the conditions and had disregard to the actual and
 9 potential hazards existing in the channel. Furthermore, Aramark failed to control the speed
10 of the tour vessel as may be necessary to avoid endangering the lives of other persons
11
     aboard nearby vessels operating in the subject channel.
12
               43.   Aramark’s violation of the safety statutes establishes the presumption under
13
     the Pennsylvania Rule that Aramark caused Charisse Lewis to sustain the injuries alleged
14
15 herein.
16                                               COUNT III
                                          NEGLIGENCE PER SE
17                                (Violation of Inland Navigation Rules)
18
               44.   The Lewis’s re-allege and incorporate all prior allegations and further
19
     allege:
20
               45.   The Inland Rules of Navigation apply to the operation of all commercial
21
22 vessels on Lake Powell.
23             46.   USCG Inland Navigation Rule 5, titled, “Lookout” provides:

24                          Every vessel shall at all times maintain a proper look-
                            out by sight and hearing as well as by all available
25                          means appropriate in the prevailing circumstances and
26                          conditions so as to make a full appraisal of the situation
                            and of the risk of collision.
27
               47.   Aramark failed to maintain a proper look-out by sight and hearing as well as
28
     by all available means appropriate in the prevailing circumstances and conditions.

                                                    8
     Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 9 of 11



 1     48.   USCG Inland Navigation Rule 6, titled “Safe Speed” provides
 2                 Every vessel shall at all times proceed at a safe speed
 3                 so that she can take proper and effective action to avoid
                   collision and be stopped within a distance appropriate to
 4                 the prevailing circumstances and conditions. In
                   determining a safe speed the following factors shall be
 5                 among those taken into account:
 6                        (a) By all vessels:
 7
                             (i)    The state of visibility;
 8                           (ii)   The traffic density including
                                    concentrations of fishing vessels or any
 9                                  other vessels;
                              (iii) The manageability of the vessel with
10                                  special reference to stopping distance
11                                  and turning ability in the prevailing
                                    conditions;
12                            (iv) At night, the presence of background
                                    light such as from shore lights or from
13                                  back scatter from her own lights;
                              (v) The state of wind, sea and current, and
14
                                    the proximity of navigational hazards;
15                            (vi) The draft in relation to the available
                                    depth of water.
16
                          (b) Additionally, by vessels with operational
17                        radar:
18
                              (i)     The characteristics, efficiency and
19                                    limitations of the radar equipment;
                               (ii) Any constraints imposed by the radar
20                                    range scale in use;
                               (iii) The effect on radar detection of the sea
21                                    state, weather and other sources of
22                                    interference;
                               (iv) The possibility that small vessels, ice
23                                    and other floating objects may not be
                                      detected by radar at an adequate range;
24                             (v) The number, location and movement of
                                      vessels detected by radar;
25                             (vi) The more exact assessment of the
26                                    visibility that may be possible when
                                      radar is used to determine the range of
27                                    vessels or other objects in the vicinity.

28


                                            9
       Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 10 of 11



 1          49.    Aramark failed to maintain a safe speed as required by USCG Inland
 2 Navigational Rule 6.
 3
            50.    Aramark’s violation of one or both Inland Navigation Rules alleged above
 4
     places the presumption under the Pennsylvania Rule that it caused Charisse Lewis’s
 5
     injuries as alleged herein.
 6
 7                                          COUNT IV
                                       (Exemplary Damages)
 8
            51.    The Lewis’s reincorporate all prior allegations herein.
 9
            52.    The factual allegations above show both a pattern and practice of grossly
10
11 negligent activity combined with a reprehensible lack of concern for public safety over a
12 period of many years sufficient to warrant the imposition of punitive damages in this case.
13          53.    Aramark, for purposes of limiting its liability, stated the value of the M/V
14
     Desert Shadow at $1,600,000 in unrelated Court filings in 2015.
15
            54.    Aramark revenue summaries for 2017 and 2018 show total ticket revenue for
16
     the tour boat fleet in 2017 of $6,405,847.56 and revenue for 2018 in the total amount of
17
18 $6,734,095.18.
19          55.    The M/V Desert Shadow ticket revenue of nearly $2,600,000 annually

20 exceeds the total value of the vessel by nearly $1,000,000.00. The vessel was purchased
21 in 1996.
22
            56.    Aramark’s refusal to transition its fleet into low wake vessels, or simply slow
23
     down, despite nearly 2 decades of notice, creates a presumption that Aramark places profit
24
     over safety at the risk of every individual boating on the Lake warranting an imposition of
25
26 exemplary damages of not less than one year’s fleet ticket revenue, $6,734,095.18, to
27 deter Aramark’s long-time tortious conduct as outlined herein.
28


                                                  10
       Case 3:21-cv-08201-DJH Document 1 Filed 09/15/21 Page 11 of 11



 1         WHEREFORE, the Lewis’s demand all damages entitled by law, including
 2 compensatory damages of not less than $1,500,000 from all Defendants and punitive
 3
     damages of not less than $6,734,095.18 from Aramark, plus taxable costs and pre & post
 4
     judgment interest.
 5
           Dated: September 15, 2021.
 6                                                 JOSEPH W. WATKINS, P.C.
 7
                                                   /s/ Joseph W. Watkins
 8                                                 Joseph W. Watkins
                                                   Attorney for Charisse and Warren Lewis
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              11
